                     1

                     2

                     3

                     4

                     5

                     6

                     7

                     8

                     9                          UNITED STATES DISTRICT COURT
                    10          EASTERN DISTRICT OF CALIFORNIA – FRESNO DIVISION
                    11

                    12   ERIC FELIX, an individual, on behalf       Case No. 1:19-cv-00312-AWI-EPG
                         of himself and others similarly situated
                    13
                                           Plaintiff,
                    14                                              [PROPOSED] ORDER
                                      v.                            AMENDING DEFENDANT’S
                    15                                              DEADLINE TO RESPOND TO
                         WM. BOLTHOUSE FARMS, INC.;                 PLAINTIFF’S CLASS ACTION
                    16   and DOES 1 through 50, inclusive,          COMPLAINT
                    17                 Defendants.                  Complaint Filed: March 7, 2019
                    18

                    19

                    20
                    21

                    22

                    23

                    24

                    25

                    26
                    27

                    28                                              [PROPOSED] ORDER AMENDING DEFENDANT’S
MORGAN, LEWIS &
                                                                         DEADLINE TO RESPOND TO COMPLAINT
 BOCKIUS LLP                                                                      Case No. 1:19-cv-00312-AWI-EPG
 ATTORNEYS AT LAW
   LOS ANGELES
                     1         Good cause appearing and pursuant to the stipulation of the Parties, IT IS
                     2   HEREBY ORDERED that the deadline for Defendant to respond to Plaintiff’s Complaint is
                     3   extended to May 3, 2019.

                     4   IT IS SO ORDERED.
                     5
                         Dated: April 3, 2019
                     6                                         SENIOR DISTRICT JUDGE

                     7

                     8

                     9

                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20
                    21

                    22

                    23

                    24

                    25

                    26
                    27

                    28                                                 [PROPOSED] ORDER AMENDING DEFENDANT’S
MORGAN, LEWIS &                                                    1        DEADLINE TO RESPOND TO COMPLAINT
 BOCKIUS LLP                                                                         Case No. 1:19-cv-00312-AWI-EPG
 ATTORNEYS AT LAW
   LOS ANGELES
